Case: 4:17-cr-00234-RLW-DDN Doc. #: 1293 Filed: 05/10/19 Page: 1 of 5 PageID #:
                                    4493


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )
                                            )       No. 4:17-CR00234 RLW/DDN
                                            )
v.                                          )
                                            )
HISHAM MUTAN (3),                           )
                                            )
               Defendants.                  )

         MOTION TO SUPPRESS PHYSICAL EVIDENCE AND STATEMENTS

       COMES now the Defendant, Hisham Mutan, by and through counsel and respectfully

moves this Honorable Court to suppress search warrants issued on May 22, 2017 and executed

on May 23, 2017 and all items seized pursuant to those warrants on the grounds that the search

warrants, search and seizure violated the Fourth, Fifth and Sixth Amendments to the United

States Constitution.

                                     Factual Background

1.     On May 22, 2017, a search warrant was issued on the home of Hisham Mutan at 602

Willow Wood Ct., St. Charles, MO 63303 and executed on May 23, 2017.

2.     On May 22, 2017, a search warrant was issued for Northway Market, 5590 W. Florissant

Ave., St. Louis, MO 63103 and executed on May 23, 2017.

3.     On May 22, 2017, a search warrant was issued for Phillips 66, 2800 N. Florissant Ave.,

St. Louis, MO 63107.

4.     On May 22, 2017, a search warrant was issued for Mally’s Supermarket, 7445 West

Florissant, Country Club Hills, MO 63136/
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1293 Filed: 05/10/19 Page: 2 of 5 PageID #:
                                    4494


5.     On May 22, 2017, a search warrant was issued for Six Stars Market, 8701 Riverview

Blvd., St. Louis, MO 63147.

6.     On May 22, 2017, a search warrant was issued for Lillian Market, 5200 Hamilton Ave.,

Jennings, MO 63136.

7.     On May 22, 2017, a search warrant was issued for Kenny’s Discount Cigarettes, 5477

North Kingshighway Blvd., St. Louis, MO 63107.

8.     On May 22, 2017, a search warrant was issued for G&S Market, 5101 St. Louis Ave., St.

Louis, MO 63114.

9.     On May 22, 2017, a search warrant was issued for Hazelwood Discount Cigarettes, 6950

North Hanley Rd., Hazelwood, MO 63042.



                                          Relief Sought

       The Defendant in the above matter moves for the suppression and exclusion of all

evidence, physical and testimonial, obtained or derived from or through, or as a result of the

unlawful search and seizures, interrogations, arrest and detention which occurred on May 23,

2017 at the above noted addresses.

       Specifically, Defendant moves for the suppression and exclusion of the following:

1.     Any statements made by the Defendant to any law enforcement personnel that were

involved in the execution of warrants at any of the above noted properties on May 23, 2017.

2.     Any statement made by the Defendant, written or oral, signed or unsigned, regarding

items seized on May 23, 2017 or related to the Indictments filed in this matter.




                                                 2
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1293 Filed: 05/10/19 Page: 3 of 5 PageID #:
                                    4495


3.     Any and all property, papers, information or testimony pertaining to the Defendant,

obtained or taken from him on or about May 23, 2017, and at any time thereafter, by law

enforcement agents, or any person acting in concert with them.

4.     Any and all other property, papers, information or testimony pertaining to the Defendant

obtained as the fruits of an illegal search, seizure, detention, interrogation and arrest that

occurred on or about May 23, 2017.

                            The Search Warrants are Fatally Defective

1.     The affidavits that were filed in support of the search warrants contain tainted evidence in

that it includes evidence which is illegally obtained or otherwise tainted. Such evidence must be

excised from the affidavit and the Court must reevaluate whether, without the improper

evidence, the warrant shows probable cause. See, United States v. Bishop, 264 F. 3d 919, 924 (9th

Cir. 2001). Based on the discovery, the affidavits contain unlawfully obtained information.

2.     The affidavits include information that was obtained from informants. The information

that was provided by the informants was not sufficiently reliable.

3.     The search warrants and supporting affidavits are also invalid because they include false

statements knowingly and intentionally made or with reckless disregard for the truth. In addition,

there are discrepancies and contradictions in the affidavits which mandate a full and fair

opportunity to challenge these affidavits in the form of a hearing, also known as a Franks

hearing. Franks v. Delaware, 438 U.S. 154, 156 (1978); United States v. McMurtrey, 704 F. 3d

502, 510 (7th Cir. 2013).

4.     The search executed in this matter was overbroad and would be described as a general

search. Fourth Amendment requires that search warrants particularly describe the place to be

searched and the items to be seized. Kentucky v. King, 563 U.S. 452, 459 (2011).



                                                   3
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1293 Filed: 05/10/19 Page: 4 of 5 PageID #:
                                    4496


5.      The lack of specificity and particularity in the warrants, caused the scope of the search to

exceed the permitted terms of a validly issued warrant and any subsequent seizures are

unconstitutional. Horton v. California, 496 U.S. 128, 140 (1990).



                              Any Statements Should be Suppressed

1.      A person has been “seized” under the Fourth Amendment if under the totality of the

circumstances “a reasonable person would have believed that he was not free to leave.” United

States v. Mendenhall, 446 U.S. 544, 554 (1980). There is no question that the Defendant was

detained and arrested during the execution of these warrants.

2.      Any statements made by the Defendant were elicited by coercion without being advised

and afforded his rights under the Fifth and Sixth Amendments to the United States Constitution.

Any statements attributed to the Defendant, are therefore involuntary and inadmissible. Further,

the Defendant requested counsel and questioning continued thereafter. Any statements elicited,

either at the scene, in the police vehicle, or later at the jail, were a result of an illegal search and

seizure and are thus inadmissible as “fruits of the poisonous tree.” Wong Sun v. United States,

371 U.S. 471 (1963).



        WHEREFORE, as there was no probable cause to support the issuance of the search

warrants, all subsequent seizures and arrests, including any statements procured from the

Defendant were without probable cause and should be suppressed and these motions sustained as

violations of the Defendant’s Fourth , Fifth and Sixth Amendment rights. The Defendant further

requests an evidentiary hearing and leave to supplement this motion with evidence adduced at

such a hearing.



                                                    4
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1293 Filed: 05/10/19 Page: 5 of 5 PageID #:
                                    4497


                                                  BRUNTRAGER & BILLINGS, P.C.

                                                   /s/ Neil J. Bruntrager
                                                  Neil J. Bruntrager #29688
                                                  Attorney for Defendant2
                                                  225 S. Meramec Ave., Suite 1200
                                                  St. Louis, Missouri 63105
                                                  (314) 646-0066

                                                  /s/ Daniel J. Bruntrager
                                                  Daniel J. Bruntrager, #34546
                                                  225 S. Meramec Ave., Suite 1200.
                                                  St. Louis, Missouri 631105
                                                  (314) 646-0066
                                                  (314) 646-0065-facsimile


                              CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of May 2019, I hereby certify that a copy of the
foregoing Motion to Suppress Physical Evidence and Statements was filed electronically to be
served by operation of the Court’s electronic filing system upon all attorneys of record.

                                                         /s/ Neil J. Bruntrager




                                             5
